Exhibit 10.48

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Pillsbury Winthrop Shaw Pittman LLP

909 Fannin Street, Suite 2000

Houston, Texas 77010

Attention: Carol M. Burke

 

FOURTH MODIFICATION AGREEMENT

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF FORT BEND

§

 

 

THIS FOURTH MODIFICATION AGREEMENT (this “Amendment”) is dated as of the 29th
day of July 2010, by and between TORNIER, INC., a Delaware corporation (the
“Borrower”), and COMPASS BANK, an Alabama banking corporation (the “Bank”).

R E C I T A L S:

 

WHEREAS, the Borrower and the Bank entered into that certain Revolving Credit
and Security Agreement dated as of May 31, 2007 (as amended, modified, restated,
or supplemented, the “Credit Agreement”);

 

WHEREAS, to guaranty the payment and performance of all of the Obligations,
(a) Tornier US Holdings, Inc., a Delaware corporation (“Holdings”) executed that
certain Guaranty Agreement dated as of May 31, 2007, and (b) Tonier, B.V., a
company organized under the laws of the Netherlands (“B.V.”, and together with
Holdings, collectively, the “Guarantors”, and each individually, a “Guarantor”),
executed that certain Guaranty Agreement dated as of September 24, 2008 (as
amended, modified, restated or supplemented, collectively, the “Guaranty”);

 

WHEREAS, the Borrower executed and delivered that certain: (a) Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement [Second Lien]
duly recorded in the Official Public Records of Real Property of Fort Bend
County, Texas under County Clerk’s File No. 2005107673 (as amended, modified,
restated or supplemented, the “Second Lien Deed of Trust”), and (b) Assignment
of Rents and Leases [Second Lien] duly recorded in the Official Public Records
of Real Property of Fort Bend County, Texas under County Clerk’s File
No. 2005107675 (as amended, modified, restated or supplemented, the “Second Lien
Assignment of Rents”), each dated as of August 29, 2005, for the benefit of the
Bank, and covering the real property or rents and leases, as applicable,
described therein; and

 

WHEREAS, the Borrower has requested and the Bank has agreed to, among other
things, extend the maturity date and increase the amount of the Revolving Note
(as defined in the Credit Agreement) on the same terms and conditions as set
forth in the Loan Documents except as otherwise provided herein, and renew,
continue and carry forward the liens and security interests securing payment of
the Notes.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  Except as otherwise provided below, unless the
context hereof indicates otherwise, all capitalized terms used herein shall have
the same meaning as such capitalized terms are defined in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             Renewal of Liens.  The maturity of the Revolving Note is hereby
renewed and extended (but is not extinguished) to be due and payable on or
before August 1, 2012, and in this regard, all instruments or documents
representing, evidencing or securing the Revolving Note, including but not
limited to, the liens of the Second Lien Deed of Trust securing the Revolving
Note, are hereby renewed, extended and modified (but are not extinguished) by
extending the maturity date thereof to August 1, 2012.  Nothing herein contained
shall affect or impair the validity or priority of the lien and security
interests under the Second Lien Deed of Trust or any other deed of trust or Loan
Document securing the Revolving Note, any other Note or any of the Borrower’s
Liabilities and Obligations in whole or part.

 

3.             Amendments to the Credit Agreement.  The Credit Agreement is,
subject to the satisfaction of the conditions precedent set forth in Section 8
hereof, hereby amended as follows:

 

(a)           Clause (a) of the first paragraph of the Credit Agreement is
hereby deleted in its entirety, and the following is substituted in place
thereof:

 

“(a) a revolving line of credit not to exceed an aggregate principal amount at
any one time outstanding the sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) (as the same may be amended, the “Revolving Line”) to be
evidenced by a Master Revolving Promissory Note (as the same may be amended, the
“Revolving Note”) in such amount and”

 

(b)           Section 1.1(a) of the Credit Agreement is hereby deleted in its
entirety, and the following is substituted in place thereof:

 

“(a)         Revolving Line; Borrowing Base.  From the date hereof until the
first to occur of (i) Bank’s demand for payment or (ii) August 1, 2012
(whichever shall occur first being the “Revolving Line Maturity Date”), or such
future date to which the Maturity Date of the Revolving Line may be extended
(any such extension to be at Bank’s sole discretion and evidenced by a writing
executed by Bank), subject to the terms and conditions of this Agreement and
Borrower’s and all guarantors’ (as applicable) performance of and compliance
with each of the Loan Documents, and so long as no event of default or Event of
Default (including, without limitation, the breach of any warranty or
representation) hereunder or under any of the other Loan Documents shall have
occurred, be continuing or would result, Bank agrees to extend to Borrower an
open-end credit line (also referred to as the Revolving Line) on the basis of
the following advance formula (such advance formula being hereinafter referred
to as the “Borrowing Base”): an amount equal to eighty percent (80%) of the
outstanding value of Borrower’s Eligible Accounts Receivable; provided, however,
that in no event shall the aggregate sum of all principal advances made by Bank
to Borrower at any one time outstanding hereunder exceed the sum of
$10,000,000.00.  Within such limits and subject to the terns of this Agreement,
Borrower may borrow, repay without penalty or premium, and reborrow hereunder,
from the date of this Agreement until the Maturity Date.  It is expressly
understood and agreed that Bank shall have no obligation to make an advance
under the Revolving Line if the amount of such advance together with the amount
outstanding under the Revolving Line exceeds or would exceed the lesser of
(i) $10,000,000.00 or (ii) the Borrowing Base.

 

If at any time Borrower is not entitled to any advances by the terms of this
Agreement, Bank may, in its sole discretion, make requested advances; however,
it is expressly acknowledged and agreed that, in such event, Bank shall have the
right, in its sole discretion, to decline to make any requested advance and to
require any payment required under the terms of the Agreement without prior
notice to Borrower and the making of any such advances shall not be construed as
a waiver of such right by Bank.”

 

2

--------------------------------------------------------------------------------


 

(c)           Section 1.1(c) of the Credit Agreement is hereby deleted in its
entirety, and the following is substituted in place thereof:

 

“(c)         Exceeding Borrowing Base.  If at any time the outstanding balance
of Borrower’s Revolving Loan Account attributable to the Revolving Line exceeds
the lesser of (i) the Borrowing Base, or (ii) $10,000,000.00, then Borrower
shall not be entitled to any additional advances under the Revolving Line while
such excess exists and shall immediately remit to Bank immediately available
funds sufficient to eliminate such excess and, if Bank requests, deliver to Bank
additional collateral of a value and character satisfactory to Bank.  If the
Borrowing Base Report (as defined in Section 2.6) indicates that the outstanding
balance of Borrower’s Revolving Loan Account attributable to the Revolving Line
or advances made to Borrower hereunder exceeds the lesser of (i) the Borrowing
Base or (ii) $10,000,000.00, then Borrower shall not be entitled to any
additional advances under the Revolving Line while such excess exists and shall
immediately remit to Bank (with the relevant Borrowing Base Report) immediately
available funds in the amount sufficient to eliminate such excess.”

 

(d)           Section 2.6(c) of the Credit Agreement is hereby deleted in its
entirety, and the following is substituted in place thereof:

 

“(c)         Borrower shall submit or cause to be submitted to Bank
(i) Borrower’s internally prepared quarterly financial statements within
forty-five (45) days after the close of each fiscal quarter in each fiscal year
including a balance sheet as of the close of such period, an income statement,
and such other statements containing financial information which Bank reasonably
may require, prepared and analyzed in accordance with generally accepted
accounting principles and attested to by an authorized officer of Borrower;
(ii) Borrower’s audited fiscal year-end financial statements (in form,
preparation and substance acceptable to Bank) within one hundred twenty (120)
days after the close of each of its fiscal years, including a balance sheet as
of the close of such period, an income statement, a reconciliation of
stockholders’ equity, and a statement of cash flows, all certified by an
independent certified public accountant acceptable to Bank and analyzed in
accordance with generally accepted accounting principles; (iii) together with
each delivery of financial statements required above, the certificate of
Borrower substantially in the form of Exhibit B hereto signed by the president
or any other officer of Borrower acceptable to Bank stating, among other things,
that no event has occurred which constitutes an event of default or would
constitute an event of default but for the requirement that notice be given, or
time elapse or both, under any loans, notes, debentures, bonds, leases, or other
obligations of Borrower then outstanding, including, but not limited to, this
Agreement (such certificate shall publish the accounting calculations used to
determine compliance or noncompliance with Borrower’s financial obligations and
financial covenants, including those provided in this Agreement), or, if any
such event of default or defaults exists, specifying the nature thereof;
(iv) Tornier, B.V.’s audited fiscal year-end financial statements in form,
preparation and substance acceptable to Bank within one-hundred twenty (120)
days after the close of each of its fiscal years, commencing with the fiscal
year ending December 31, 2010, including a balance sheet as of the close of such
period, an income statement, a reconciliation of stockholders’ equity, and a
statement of cash flows, all certified by an independent certified public
accountant acceptable to Bank and analyzed in accordance with generally accepted
accounting principles; and (v) such other financial and related information when
and as requested by Bank regarding Borrower, the Collateral, Tornier US
Holdings, Inc., Tornier, B.V., and any endorser, guarantor or surety of any of
the Liabilities of Borrower to Bank.”

 

(e)           Section 6.2(i) of the Credit Agreement is hereby deleted in its
entirety, and the following is substituted in place thereof:

 

3

--------------------------------------------------------------------------------


 

“(i)  maintain insurance (written by insurance companies acceptable to Bank) in
form, amount and substance acceptable to Bank, including, without limitation,
extended multi-peril hazard, worker’s compensation, general liability insurance
and insurance upon Borrower’s property, all facets of its businesses and all the
Collateral (except for Inventory);”

 

(f)            Section 6.4 of the Credit Agreement is hereby deleted in its
entirety, and the following is substituted in place thereof:

 

“6.4        Debt Service Coverage. Borrower shall maintain a minimum Debt
Service Coverage Ratio (defined as the sum of (a) net income after taxes plus
(i) interest expense, depreciation and amortization less dividends and
distributions divided by (b) the sum of (i) interest expense and Current
Maturities of Long Term Debt) of 1.25  to 1.0. The Debt Service Coverage Ratio
shall be calculated and tested as of the last day of each fiscal quarter of
Borrower, commencing with the fiscal quarter ending September 30, 2010 on a
cumulative basis for the four quarters ended as of such date.”

 

(g)           The first sentence of Section 6.5 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in place
thereof:

 

“Borrower shall maintain a minimum Tangible Net Worth of not less than
$55,000,000.00.”

 

(h)           The first sentence of Section 6.6 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in place
thereof:

 

“Borrower’s Total Debt to Tangible Net Worth ratio will not exceed 1.0 to 1.0.”

 

(i)            The term “$6,000,000.00” in Section 6.7 of the Credit Agreement
is hereby deleted in its entirety, and the term “$10,000,000.00” is substituted
in place thereof:

 

(j)            Exhibit “A” and Exhibit “B” to the Credit Agreement are hereby
deleted in their entirety, and Exhibit “A” and Exhibit “B” attached hereto shall
be substituted in lieu thereof.

 

4.             Amendments to the Term Note.  The Term Note is, subject to the
satisfaction of the conditions precedent set forth in Section 8 hereof, hereby
amended as follows:

 

(a)           Clause (b) of the first paragraph is deleted in its entirety, and
the following is substituted in place thereof:

 

“(b) the greater of (i) the sum of the LIBOR Rate (hereinafter defined) of Payee
in effect from day to day plus two and one-fourth percent (2.25%) or (ii) five
percent (5%), and each change in the rate of interest charged hereunder shall
become effective, without notice to Maker, on the effective date of each change
in the LIBOR Rate or the Highest Lawful Rate, as the case may be; provided,
however, if at any time the rate of interest specified in clause (b) preceding
shall exceed the Highest Lawful Rate, thereby causing the LIBOR Rate hereon to
be limited to the Highest Lawful Rate, then any subsequent reduction in the
LIBOR Rate shall not reduce the rate of interest hereon below the Highest Lawful
Rate until the total amount of interest accrued hereon equals the amount of
interest which would have accrued hereon if the rate specified in clause
(b) preceding had at all times been in effect.”

 

(b)           Clause (c) of the second paragraph is deleted in its entirety, and
the following is substituted in place thereof:

 

4

--------------------------------------------------------------------------------


 

“(c)         A final installment in the amount of all outstanding principal of
this Note plus all accrued and unpaid interest hereon shall be due and payable
in full on May 5, 2011.”

 

5.             Amendments to the Deed of Trust. The Second Lien Deed of Trust
is, subject to the satisfaction of the conditions precedent set forth in
Section 8 hereof, hereby amended by deleting the definition of “Note” therein in
its entirety, and substituting in place thereof the following:

 

““Note” shall mean collectively, (a) that certain Amended and Restated Master
Promissory Note in the original principal amount of $10,000,000.00 dated as of
July 29, 2010, executed by Grantor (now known as Tornier, Inc., a Delaware
corporation) and payable to the order of the beneficiary, maturing on August 1,
2012, which was executed in increase, renewal and extension of, but not in
novation of discharge of, that certain promissory note in the original principal
amount of $6,000,000.00 dated as of May 31, 2007, which was executed in
increase, renewal and extension of, but not in novation of discharge of, that
certain promissory note in the original principal amount of $4,000,000.00 dated
as of November 15, 2006, which was executed in renewal and extension of, but not
in novation of discharge of, that certain promissory note in the original
principal amount of $4,000,000.00 dated as of November 15, 2005, which was
executed in modification, renewal and increase of, but not in novation of
discharge of, that certain promissory note in the original principal amount of
$2,000,000.00 dated as of June 21, 2005, which was executed in modification and
renewal of, but not in novation of discharge of, that certain promissory note in
the original principal amount of $2,000,000.00 dated as of March 21, 2005, and
(b) all extensions, renewals and modifications thereof and all other notes given
in substitution therefore.”

 

6.             Amendments to the Assignment of Rents. The Second Lien Assignment
of Rents is, subject to the satisfaction of the conditions precedent set forth
in Section 8 hereof, hereby amended by deleting Paragraph II thereof in its
entirety, and substituting in place thereof the following:

 

“II.          The performance and discharge of each and every obligation,
covenant and agreement contained in said Deed of Trust, as modified, or any note
or evidence of debt secured thereby, including without limitation, (a) that
certain Amended and Restated Master Promissory Note in the original principal
amount of $10,000,000.00 dated July 29, 2010, executed by Tornier, Inc., a
Delaware corporation, successor in interest by merger to A.T. Real Estate, Inc.
(“Tornier”) (which was executed in renewal, extension and increase of, but not
in novation of discharge of, that certain promissory note in the original
principal amount of $6,000,000.00 dated May 31, 2007, executed by Tornier, which
was executed in increase, renewal and extension of, but not in novation of
discharge of, that certain promissory note dated as of November 15, 2006 in the
original principal amount of $4,000,000.00, which was executed in renewal and
extension of, but not in novation of discharge of, that certain promissory note
dated as of November 15, 2005 in the original principal amount of $4,000,000.00,
which was executed in modification, renewal and increase of, but not in novation
of discharge of, that certain promissory note in the original principal amount
of $2,000,000.00 dated as of June 21, 2005, which was executed in renewal,
extension and increase of, but not in novation of discharge of, that certain
promissory note dated March 21, 2005 in the original principal amount of
$2,000,000.00, as the same was renewed, increased and/or modified), and (b) that
certain promissory note in the original principal amount of $2,500,000.00 dated
May 31, 2007, executed by Tornier (collectively, the “Note” or “Notes”).”

 

7.             Collateral Audit.  Borrower hereby agrees to allow Bank, by or
through any of its officers, managers, agents, employees, attorneys or
accountants, to inspect, review and audit Borrower’s

 

5

--------------------------------------------------------------------------------


 

Inventory and other Collateral at any time during normal business hours on or
before October 26, 2010, without prior notice to Borrower.

 

8.             Conditions Precedent to Effectiveness of Amendment.  This
Amendment shall become effective when, and only when, the Bank shall have
received:

 

(a)           Counterparts of this Amendment duly executed by the Borrower and
the Bank;

 

(b)           The Ratification and Affirmation of B.V. and the Ratification and
Affirmation of Holdings, each attached hereto as Attachment “A”, duly executed
by the respective Guarantor;

 

(c)           Amended and Restated Master Revolving Promissory Note dated as of
even date herewith in the aggregate principal amount of $10,000,000.00 (TEN
MILLION AND NO/100 DOLLARS) duly executed by the Borrower;

 

(d)           Secretary’s Certificate of the Borrower authorizing the execution,
delivery and performance of this Amendment and any other documents signed in
connection therewith, in form and substance satisfactory to the Bank, including
without limitation, articles of incorporation, existence, resolutions and
incumbency of officers;

 

(e)           Secretary’s Certificate of Holdings authorizing the execution,
delivery and performance of this Amendment and any other documents signed in
connection therewith, in form and substance satisfactory to the Bank, including
without limitation, articles of incorporation, existence, resolutions and
incumbency of officers;

 

(f)            Managing Director’s Certificate of B.V. authorizing the
execution, delivery and performance of this Amendment and any other documents
signed in connection therewith, in form and substance satisfactory to the Bank,
including without limitation, articles of incorporation, existence, resolutions
and incumbency of officers; and

 

(g)           Such other documents, instruments and agreements as the Bank or
its counsel reasonably deem necessary to renew and extend the Revolving Note,
the Credit Agreement, the deeds of trust and the Loan Documents, in form and
content satisfactory to the Bank and its counsel, including without limitation,
this Amendment.

 

9.             Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)           The Borrower is duly authorized and empowered to execute, deliver
and perform this Amendment and all other instruments referred to or mentioned
herein to which it is a party, and all action on its part requisite for the due
execution, delivery and the performance of this Amendment has been duly and
effectively taken.

 

(b)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Documents executed in connection herewith or therewith are true in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that such representation or warranty was made
as of a specific date, in which case such representation or warranty was true in
all material respects when made.

 

(c)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes an Event of Default.

 

6

--------------------------------------------------------------------------------


 

(d)           When duly executed and delivered, each of this Amendment and the
Credit Agreement will be legal and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

 

10.           Reference to and Effect on the Loan Documents.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference in the Loan Documents shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)           Except as specifically amended above, the Credit Agreement, the
Notes, and all other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the Loan Documents and all Collateral described therein do and shall
continue to secure the payment of all obligations of the Borrower under the
Credit Agreement as amended hereby, the Note, and any other Loan Documents.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Bank under the Credit Agreement or Second Lien Deed of
Trust nor constitute a waiver of any provision of any of the Loan Documents.

 

(d)           The Borrower, by its execution of this Amendment, hereby declares
that it has no set-offs, counterclaims, defenses or other causes of action
against the Bank arising out of the Loan Documents, or any other documents
mentioned herein or otherwise; and to the extent any such set-offs,
counterclaims, defenses, or other causes of action may exist, whether known or
unknown, such items are hereby waived by the Borrower.

 

11.           Costs and Expenses.  The Borrower agrees to pay on demand all out
of pocket costs and expenses of the Bank in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including reasonable legal fees and
expenses for counsel for the Bank.

 

12.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

13.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas.

 

14.           Final Agreement.  THIS WRITTEN AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, as of the day and year first above written, the parties
hereto have caused this Amendment to be duly executed in multiple counterparts,
each of which is an original instrument for all purposes.

 

 

BORROWER:

 

 

 

 

TORNIER, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Carmen L. Diersen

 

 

Carmen L. Diersen, Chief Financial Officer and

 

 

Secretary

 

 

 

 

 

 

 

By:

/s/ Douglas Kohrs

 

 

Douglas Kohrs, Treasurer and Chief Executive

 

 

Officer

 

STATE OF MINNESOTA

§

 

§

COUNTY OF HENNEPIN

§

 

This instrument was acknowledged before me on the 20 day of August 2010, by
Carmen L. Diersen, Chief Financial Officer and Secretary, and Douglas Kohrs,
Treasurer and Chief Executive Officer of TORNIER, INC., a Delaware corporation,
on behalf of said corporation, in the capacity therein stated, and for the
purpose and consideration herein stated.

 

 

/s/ Kirsten Kay Harrison

 

NOTARY PUBLIC IN AND FOR

 

THE STATE OF MINNESOTA

 

Fourth Modification Agreement — Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

 

COMPASS BANK, an Alabama banking corporation

 

 

 

 

 

 

 

By:

/s/ William P. Schrauff

 

 

William Schrauff, Senior Vice President

 

THE STATE OF TEXAS

§

 

§

COUNTY OF FORT BEND

§

 

This instrument was acknowledged before me on the 23rd day of August 2010, by
William Schrauff, Senior Vice President of COMPASS BANK, an Alabama banking
corporation, on behalf of said banking corporation and for the purpose and
consideration herein stated.

 

 

/s/ Nancy Escobar

 

NOTARY PUBLIC IN AND FOR

 

THE STATE OF TEXAS

 

 

[SEAL]

 

 

Fourth Modification Agreement — Signature Page

 

--------------------------------------------------------------------------------


 

ATTACHMENT “A”

 

Ratification and Affirmation of Guarantor (Tornier US Holdings, Inc.)

 

Ratification and Affirmation of Guarantor (Tornier, B.V.)

 

--------------------------------------------------------------------------------


 

RATIFICATION AND AFFIRMATION OF GUARANTOR

 

As of July 29, 2010, the undersigned Guarantor hereby expressly (a) acknowledges
the terms of this Amendment, (b) ratifies and affirms its obligations under that
certain Guaranty Agreement dated as of May 31, 2007 (as amended, modified,
supplemented or restated from time to time in effect, the “Guaranty”) executed
by Guarantor in favor of Bank, (c) acknowledges, renews and extends its
continued liability under the Guaranty and agrees that said Guaranty remains in
full force and effect notwithstanding the matters contained herein, and
(d) represents and warrants to the Bank that: (i) the undersigned is duly
authorized and empowered to execute, deliver and perform this Amendment and all
other instruments referred to or mentioned herein to which it is a party, and
all action on its part requisite for the due execution, delivery and the
performance of this Amendment has been duly and effectively taken, (ii) after
giving effect to this Amendment, the representations and warranties contained in
the Guaranty and any other Loan Documents executed in connection herewith or
therewith are true in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date, in which case such
representation or warranty was true in all material respects when made, and
(iii) when duly executed and delivered, this Amendment and the Guaranty will be
legal and binding obligations of the undersigned, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
by equitable principles of general application.

 

 

GUARANTOR:

 

 

 

 

TORNIER US HOLDINGS, INC., a Delaware

 

corporation

 

 

 

 

By:

/s/ Carmen L. Diersen

 

 

Carmen L. Diersen, Secretary and Chief

 

 

Financial Officer

 

Ratification and Affirmation of Guarantor — Signature Page

 

--------------------------------------------------------------------------------


 

RATIFICATION AND AFFIRMATION OF GUARANTOR

 

As of July 29, 2010, in connection with that certain Fourth Modification to Loan
Documents, by and between TORNIER, INC., a Delaware corporation (the
“Borrower”), and COMPASS BANK, an Alabama banking corporation (the “Bank”) dated
as of even date herewith (the “Amendment”), the undersigned Guarantor hereby
expressly (a) acknowledges the terms of this Amendment, (b) ratifies and affirms
its obligations under that certain Guaranty Agreement dated as of September 24,
2008 (as amended, modified, supplemented or restated from time to time in
effect, the “Guaranty”) executed by Guarantor in favor of Bank, (c) ratifies and
affirms its obligations under that certain Subordination Agreement (the
“Subordination Agreement”) executed on or about October 16, 2009 executed by the
undersigned in favor of Bank, (d) acknowledges, renews and extends its continued
liability under the Guaranty and the Subordination Agreement and agrees that
said Guaranty and said Subordination Agreement remain in full force and effect
notwithstanding the matters contained herein, and (e) represents and warrants to
the Bank that: (i) the undersigned is duly authorized and empowered to execute,
deliver and perform this Amendment and all other instruments referred to or
mentioned herein to which it is a party, and all action on its part requisite
for the due execution, delivery and the performance of this Amendment has been
duly and effectively taken, (ii) after giving effect to this Amendment, the
representations and warranties contained in the Guaranty and any other Loan
Documents (as defined in the Amendment) executed in connection herewith or
therewith are true in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date, in which case such
representation or warranty was true in all material respects when made, and
(iii) when duly executed and delivered, this Amendment, the Subordination
Agreement and the Guaranty will be legal and binding obligations of the
undersigned, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

TORNIER, B.V., a company formed under the laws of

 

the Netherlands

 

 

 

 

 

 

 

By:

/s/ G.F.X.M. Nieuwenhuizen

 

Name:

G.F.X.M. Nieuwenhuizen

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ R. Arendsen

 

Name:

R. Arendsen

 

Title:

Managing Director

 

Ratification and Affirmation of Guarantor - Signature Page

 

--------------------------------------------------------------------------------


 

Substituted Exhibits “A” and “B”

to the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

BORROWING BASE REPORT

 

TO:         Compass Bank

24 Greenway Plaza, Suite 1601

Houston, Texas  77046

Attention:  William Schrauff

 

Ladies and Gentlemen:

 

The undersigned is an authorized representative of Tornier, Inc. (the
“Borrower”), and is authorized to make and deliver this report pursuant to that
certain Revolving Credit and Security Agreement between the Borrower and Compass
Bank (the “Bank”) dated as of May 31, 2007 (as it may be amended, modified,
restated or supplemented, the “Credit Agreement”). All terms defined in the
Credit Agreement shall have the same meaning herein.

 

Pursuant to the terms and provisions of the Credit Agreement, the undersigned
hereby certifies that the following statements and information are true,
complete and correct:

 

(a)           The representations and warranties contained in the Credit
Agreement and in each of the other Loan Documents are true and correct on and as
of the date hereof with the same force and effect as if made on and as of such
date.

 

(b)           No default or Event of Default has occurred and is continuing, and
no event has occurred and is continuing that, with the giving of notice or lapse
of time or both, would be an event of default or Event of Default.

 

(c)           Since the date of the financial statements of Borrower most
recently delivered to Lender pursuant to the Credit Agreement, there has been no
material adverse effect on Borrower or its parent, Tornier US Holdings, Inc.

 

(d)           The amount of the outstanding advances under the Revolving Line
does not exceed the lesser of the Borrowing Base or $10,000,000,000.00.

 

(e)           Attached hereto as Schedule 1 is a list of Borrower’s accounts
receivable, designating Eligible Accounts, aged in thirty day intervals.

 

(f)            The total Eligible Accounts referred to below represent the
Eligible Accounts that qualify for purposes of determining the Borrowing Base
under the Credit Agreement. Borrower represents and warrants that the
information and calculations set forth below regarding the Eligible Accounts and
the Borrowing Base are true and correct in all respects.

 

--------------------------------------------------------------------------------


 

Calculation of Borrowing Base

 

1.

 

Total Accounts

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Ineligible Accounts

 

 

 

 

 

 

 

(a)

 

more than 90 days past earlier of (i) invoice date or (ii) due date

 

$

 

 

 

 

 

 

(b)

 

not in ordinary course of business or goods not in sole ownership of Borrower at
time of sale

 

$

 

 

 

 

 

 

(c)

 

conditional accounts

 

$

 

 

 

 

 

 

(d)

 

subject to consignment, sale or return, guaranteed sale or “bill and hold”

 

$

 

 

 

 

 

 

(e)

 

constitute pre-billings or unearned income

 

$

 

 

 

 

 

 

(f)

 

bonded or insured contracts

 

$

 

 

 

 

 

 

(g)

 

subject to a Lien, other than Lien to Bank under Loan Documents and other
permitted liens

 

$

 

 

 

 

 

 

(h)

 

subject to assignment restrictions

 

$

 

 

 

 

 

 

(i)

 

not subject to first priority perfected Lien in favor of Bank

 

$

 

 

 

 

 

 

(j)

 

accounts subject to dispute or setoff

 

$

 

 

 

 

 

 

(k)

 

accounts of insolvent or bankrupt account debtors

 

$

 

 

 

 

 

 

(l)

 

evidenced by chattel paper

 

$

 

 

 

 

 

 

(m)

 

foreign accounts

 

$

 

 

 

 

 

 

(n)

 

accounts of U.S. government

 

$

 

 

 

 

 

 

(o)

 

owed by an Affiliate of Borrower

 

$

 

 

 

 

 

 

(p)

 

more than 10% over 90 days

 

$

 

 

 

 

 

 

(q)

 

more than 20% concentration

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Eligible Accounts [line (1) minus line (2)]

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Borrowing Base 80% of line (3)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Commitment

 

 

 

$

10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

6.

 

Lesser of line (4) or line (5)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Amount of outstanding advances under Revolving Line

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

Available Amount [line (6) minus line (7)]

 

 

 

$

 

 

 

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

TORNIER, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Accounts Receivable

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CERTIFICATE

 

Reference is made to that certain Revolving Credit and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”) executed by TORNIER, INC. (“Borrower”) in favor of COMPASS BANK
(“Bank”), on or about May 31, 2007.  Capitalized terms used but not defined
herein shall have the meaning attributed to the same in the Credit Agreement. 
Borrower hereby represents, warrants and covenants to and in favor of Bank as
follows:

 

(1)           no default, event of default or Event of Default (or any event
that would constitute an event of default or Event of Default but for the
requirement that notice be given or time elapse or both) has occurred or is
continuing under the Credit Agreement or any of the other Loan Documents or
under any other loans, notes, debentures, bonds, leases or other obligations of
Borrower now outstanding.

 

(2)           all representations, warranties and covenants contained in the
Credit Agreement and the other Loan Documents are expressly reaffirmed and
restated as of the date hereof;

 

(3)           neither Borrower nor, to the best of Borrower’s knowledge, any
other party has any matured or unmatured claim, offset or cause of action
against Bank or its officers, agents or affiliates arising under or in
connection with the Loan Documents or the Liabilities;

 

(4)           all financial statements, reports and other documents delivered to
Bank on or before the date hereof under or in connection with the Loan Documents
are, as of the relevant date, complete and accurate and may be relied upon by
Bank; and

 

(5)           the calculation set forth below showing Borrowers’ status of
compliance with the financial covenants set forth in the Credit Agreement are
true and correct in all respects.

 

--------------------------------------------------------------------------------


 

Section 6.4 — Debt Service Coverage Ratio

 

Calculation:

 

1.

Net Income after taxes

 

 

 

 

(a)

This quarter

 

$

 

 

 

(b)

First preceding quarter

 

$

 

 

 

(c)

Second preceding quarter

 

$

 

 

 

(d)

Third preceding quarter

 

$

 

 

 

(e)

Total

 

$

 

 

2.

Interest Expense

 

 

 

 

(a)

This quarter

 

$

 

 

 

(b)

First preceding quarter

 

$

 

 

 

(c)

Second preceding quarter

 

$

 

 

 

(d)

Third preceding quarter

 

$

 

 

 

(e)

Total

 

$

 

 

3.

Depreciation and Authorization

 

 

 

 

(a)

This quarter

 

$

 

 

 

(b)

First preceding quarter

 

 

 

 

(c)

Second preceding quarter

 

$

 

 

 

(d)

Third preceding quarter

 

$

 

 

 

(e)

Total

 

$

 

 

4.

Dividends and Distributions

 

 

 

 

(a)

This quarter

 

$

 

 

 

(b)

First preceding quarter

 

$

 

 

 

(c)

Second preceding quarter

 

$

 

 

 

(d)

Third preceding quarter

 

$

 

 

 

(e)

Total

 

$

 

 

5.

Sum of line 1(e), plus line 2(e), Plus line 3(e), less line 4(e)

 

 

 

6.

CMLTD

 

$

 

 

7.

Line 6 plus line 2(e)

 

$

 

 

8.

Debt Service Coverage Ratio

 

 

 

 

[line 6 divided by line 7]

 

to 1.00

 

 

 

 

 

 

Required:

 

 

 

 

 

 

 

 

 

Not less than 1.25 to 1.00

 

 

 

 

--------------------------------------------------------------------------------


 

Section 6.5 — Tangible Net Worth

 

Calculation:

 

1.

Net Worth

 

$

 

 

 

 

2.

Subordinated Debt (except for subordinated accounts payable)

 

$

 

 

 

 

3.

Line (1) plus line (2)

 

$

 

 

 

 

4.

Related Party Loans, Advances and Investments

 

$

 

 

 

 

5.

Goodwill and Other Intangible Assets

 

$

 

 

 

 

6.

Line (4) plus line (5)

 

$

 

 

 

 

7.

Tangible Net Worth

 

 

 

 

 

 

[line (3) minus line (6)]

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$55,000,000.00

 

 

 

 

 

 

Section 6.6 — Total Debt to Tangible Net Worth

 

Calculation:

 

1.

Total Debt

 

$

 

 

 

 

2.

Tangible Net Worth

 

$

 

 

 

 

 

[see above]

 

 

 

 

 

 

3.

Total Debt to Tangible Net Worth

 

 

 

 

 

 

 

[line (1) divided by line (2)]

 

 

 

 

 

 

 

 

 

 

 

 

 

Required:

 

 

 

 

 

 

 

 

 

 

 

 

 

Not greater than 1.00 to 1.00

 

 

 

 

 

 

 

 

TORNIER, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER REVOLVING PROMISSORY NOTE

 

$10,000,000.00

 

Houston, Texas

 

As of July 29, 2010

 

FOR VALUE RECEIVED, the undersigned, TORNIER, INC., a Delaware corporation
(“Maker”), hereby promises to pay to the order of COMPASS BANK, an Alabama
banking corporation (“Payee”), at its designated office, in lawful money of the
United States of America, the principal sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00), or so much thereof as may be advanced and outstanding
hereunder, together with interest on the outstanding principal balance from day
to day remaining, at a varying rate per annum which shall from day to day be
equal to the lesser of (a) the Highest Lawful Rate (hereinafter defined) or
(b) the greater of (i) the sum of the LIBOR Rate (hereinafter defined) of Payee
in effect from day to day plus two and one-quarter percent (2.25%) or (ii) five
percent (5.0%), and each change in the rate of interest charged hereunder shall
become effective, without notice to Maker, on the effective date of each change
in the LIBOR Rate or the Highest Lawful Rate, as the case may be; provided,
however, if at any time the rate of interest specified in clause (b) preceding
shall exceed the Highest Lawful Rate, thereby causing the LIBOR rate hereon to
be limited to the Highest Lawful Rate, then any subsequent reduction in the
LIBOR Rate shall not reduce the rate of interest hereon below the Highest Lawful
Rate until the total amount of interest accrued hereon equals the amount of
interest which would have accrued hereon if the rate specified in clause
(b) preceding had at all times been in effect. If an Event of Default
(hereinafter defined) occurs, the principal hereof shall bear interest at the
Default Rate (hereinafter defined.)

 

Principal of and interest on this Note shall be due and payable as follows:

 

(a)  Accrued and unpaid interest on this Note shall be payable monthly, on the
fifth (5th) day of each month commencing on August 5, 2010 and upon the maturity
of this Note, however such maturity may be brought about; and

 

(b)  All outstanding principal of this Note and all accrued interest hereon
shall be due and payable on August 1, 2012.

 

Principal of this Note shall be subject to mandatory prepayment at the times
described in Section 1.1(c) of the Agreement (hereinafter defined).

 

Interest on the indebtedness evidenced by this Note shall be computed on the
basis of a year of 360 days and the actual number of days elapsed (including the
first day but excluding the last day) unless such calculation would result in a
usurious rate in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.

 

As used in this Note, the following terms shall have the respective meanings
indicated below:

 

Initials:

DWK CLD

 

1

--------------------------------------------------------------------------------


 

“Agreement” means that certain Revolving Credit and Security Agreement dated as
of May 31, 2007 between Maker and Payee, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Business Day” means any day on which commercial banks are not authorized or
required to close in Houston, Texas.

 

“Default Rate” means the lesser of (a) the sum of the stated rate to be borne by
this Note plus five percent (5%), or (b) the Highest Lawful Rate.

 

“Event of Default” shall have the meaning given to the term “event of default”
or “Event of Default” in the Agreement.

 

“Highest Lawful Rate” means the maximum rate of nonusurious interest permitted
from day to day by applicable law, including Chapter 303 of the Texas Finance
Code (the “Code”) (and as the same may be incorporated by reference in other
Texas statutes).  To the extent that Chapter 303 of the Code is relevant to any
holder of this Note for the purposes of determining the Highest Lawful Rate,
each such holder elects to determine such applicable legal rate pursuant to the
“weekly ceiling,” from time to time in effect, as referred to and defined in
Chapter 303 of the Code; subject, however, to the limitations on such applicable
ceiling referred to and defined in the Code, and further subject to any right
such holder may have subsequently, under applicable law, to change the method of
determining the Highest Lawful Rate.

 

“Interest Period” means a period equal to the duration of the Reference Period;
provided, however, if the last day of an Interest Period would not fall on a
Business Day, then the Interest Period will end on the next following Business
Day.  The initial Interest Period shall commence on the date of this Note, and
each succeeding Interest Period shall commence on the day immediately following
the expiration of the preceding Interest Period.

 

“LIBOR Rate” means the London Interbank Offered Rate for the applicable
Reference Period stated on Reuters Monitor Money Rates Service (“Reuters”) two
(2) Business Days before the first day of each Interest Period (or in the event
no such rate is stated on that date, the rate stated on the day most immediately
preceding the date of determination on which a rate was stated), as adjusted
from time to time in Lender’s sole discretion for then applicable reserve
requirements, deposit insurance assessment rates and other regulatory costs;
provided, however, that if such rate is not available on Reuters then such
offered rate shall be otherwise independently determined by Lender from an
alternate, substantially similar independent source available to Lender and
recognized in the banking industry.  If Reuters states more than one (1) rate
for such Reference Period, the “LIBOR Rate” shall be the arithmetic mean of all
stated rates for such Reference Period.

 

“Reference Period” means one (1) month.  This Reference Period is for reference
purposes only, and the actual Interest Periods under this Note may be for
periods of more than or less than one (1) month, depending on whether or not the
last day of the Interest Period falls on a Business Day.

 

This Note (a) is the Revolving Note provided for in the Agreement and (b) is
secured as provided in the Agreement.  Maker may prepay the principal of this
Note upon the terms and conditions specified

 

2

--------------------------------------------------------------------------------


 

in the Agreement. Maker may borrow, repay, and reborrow hereunder upon the terms
and conditions specified in the Agreement.

 

Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Highest Lawful Rate. If any excess of interest in such respect is herein
provided for, or shall be adjudicated to be so provided, in this Note or
otherwise in connection with this loan transaction, the provisions of this
paragraph shall govern and prevail, and neither Maker nor the sureties,
guarantors, successors or assigns of Maker shall be obligated to pay the excess
amount of such interest, or any other excess sum paid for the use, forbearance
or detention of sums loaned pursuant hereto.  If for any reason interest in
excess of the Highest Lawful Rate shall be deemed charged, required or permitted
by any court of competent jurisdiction, any such excess shall be applied as a
payment and reduction of the principal of indebtedness evidenced by this Note;
and, if the principal amount hereof has been paid in full, any remaining excess
shall forthwith be paid to Maker.  In determining whether or not the interest
paid or payable exceeds the Highest Lawful Rate, Maker and Payee shall, to the
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by this Note so that the
interest for the entire term does not exceed the Highest Lawful Rate.

 

If default occurs in the payment of principal or interest under this Note, or
upon the occurrence of any other Event of Default, as such term is defined in
the Agreement, the holder hereof may, at its option, (a) declare the entire
unpaid principal of and accrued interest on this Note immediately due and
payable without notice, demand or presentment, all of which are hereby waived,
and upon such declaration, the same shall become and shall be immediately due
and payable, (b) foreclose or otherwise enforce all liens or security interests
securing payment hereof, or any part hereof, (c) offset against this Note any
sum or sums owed by the holder hereof to Maker and (d) take any and all other
actions available to Payee under this Note, the Agreement, the Loan Documents
(as such term is defined in the Agreement) at law, in equity or otherwise.
Failure of the holder hereof to exercise any of the foregoing options shall not
constitute a waiver of the right to exercise the same upon the occurrence of a
subsequent Event of Default.

 

In the event that an Event of Default exists and Payee decides to waive such
Event of Default or to forbear from taking action with respect to such Event of
Default, Maker shall pay to Payee, immediately upon demand by Payee, a waiver
fee (reasonable by industry standards) in an amount determined by Payee in its
sole and absolute discretion. The decision by Payee to waive any Event of
Default shall be made by Payee in its sole and absolute discretion, and Payee
has no obligation whatsoever to waive any Event of Default.  The provisions of
this paragraph shall not affect Payee’s other rights or remedies.

 

If the holder hereof expends any effort in any attempt to enforce payment of all
or any part or installment of any sum due the holder hereunder, or if this Note
is placed in the hands of an attorney for collection, or if it is collected
through any legal proceedings, Maker agrees to pay all costs, expenses, and fees
incurred by the holder, including all reasonable attorneys’ fees.

 

3

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
NOTE IS PERFORMABLE IN HARRIS COUNTY, TEXAS.

 

Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions without notice for any
period or periods of time and partial payments, before or after maturity, and
any impairment of any collateral securing this Note, all without prejudice to
the holder.  The holder shall similarly have the right to deal in any way, at
any time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.

 

Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or with similar language.  If Borrower sends a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amounts owed or that may become owed to
Lender.  All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount, must be mailed or
delivered to: Compass Bank, P.O. Box 3096, Birmingham, Alabama 35202.

 

The Note is executed in renewal, extension and increase of, and not in novation
or discharge of; that certain Master Revolving Promissory Note dated May 31,
2007 executed by Maker in the original principal amount of $6,000,000.00 and
payable to the order of Payee, which note was executed in renewal and extension
of, and not in novation or discharge of, that certain Master Revolving
Promissory Note dated November 16, 2006 executed by Maker in the original
principal amount of $4,000,000.00 and payable to the order of Payee, which note
was executed in renewal and extension of, and not in novation or discharge of,
that certain Master Revolving Promissory Note dated November 16, 2005 executed
by Maker in the original principal amount of $4,000,000.00 and payable to the
order of Payee, which note was executed in renewal, modification and increase
of, and not in novation or discharge of, that certain Master Revolving
Promissory Note dated June 21, 2005 executed by Maker in the original principal
amount of $2,000,000.00 and payable to the order of Payee, which note was
executed in modification of, and not in novation or discharge of, that certain
Master Revolving Promissory Note dated March 21, 2005 executed by Maker in the
original principal amount of $2,000,000.00 and payable to the order of Payee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

 

TORNIER, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Carmen L. Diersen

 

 

Carmen L. Diersen, Chief Financial

 

 

Officer and Secretary

 

 

 

 

 

 

 

By:

/s/ Douglas Kohrs

 

 

Douglas Kohrs, Treasurer and Chief

 

 

Executive Officer

 

Initials:

DWK CLD

 

Amended and Restated Master Revolving Promissory Note - Signature Page

 

--------------------------------------------------------------------------------